LEIBSON, Justice,
concurring.
I concur as to conviction of the drug offenses.
As to the sodomy conviction, I concur in results only.
The Rape Shield Act was improperly applied. The Rape Shield law is only a procedural device. It does not permit the trial judge to bar relevant evidence simply because he thinks it not credible. The trial court had no discretion to refuse to permit the defendant to introduce relevant evidence of recent (within the last two/three weeks) sexual activity between the accused and the victim, to which the accused would testify, regardless of whether the victim would deny it or the trial judge questions the credibility of such evidence.
The trial court’s decision was error. But there was no reasonable possibility that the verdict would have been different.